DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 5/2/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-13 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 14/238436 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the ‘436 application recites a scaffold fiber rather than a binder fiber, it is clear from the specification of the ‘436 application that the recited scaffold fibers are in fact binder fibers (see paragraphs 59-71). Otherwise, the ‘436 application recites all of the same limitations of claims 1, 2, 4-13 and 16-20. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 5, 7-10 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 15/434290 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4, 5 and 7-10 are also recited in the ‘290 application. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,226,723. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4-13 and 17-20 are also recited in claims 1-18 of the ‘723 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 2, 6 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,056,268. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 6 and 15-18 are also recited in claims 1-18 of the ‘268 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 2, 4, 5-13, 15-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,512,435. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4, 5-13, 15 and 19-20 are also recited in claims 1-30 of the ‘435 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 2, 4-13, 16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,268,033. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2, 4-13 and 19-20 are also recited in claims 1-23 of the ‘033 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 2, 4-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,057,567. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2 and 4-10 are also recited in claims 1-13 of the ‘567 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 2, 4-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-82 of U.S. Patent No. 7,314,497. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2 and 4-10 are also recited in claims 1-82 of the ‘497 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claims 1, 2, 4-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,309,372. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 2 and 4-10 are also recited in claims 1-18 of the ‘372 patent. Any differences in the claim language result from combinations of materials, fiber size, pore size, etc. which are well-known obvious substitutes and combinations in the art. In particular, in view of Kahlbaugh ‘300 below it is clear that these are well within the capabilities of one of ordinary skill in the art. The max and mode pore sizes are well-known result effective variables which control permeability, efficiency and properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-13 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kahlbaugh et al. US 2007/0039300.

Claim 1, Kahlbaugh teaches a filter comprising a filter media comprising: at least two upstream media layers and a downstream media layer, the at least two upstream media layers comprising: a media fiber (paragraph 18) and a binder fiber (paragraph 17), the binder fiber having an average diameter greater than the media fiber (paragraph 34-37, 83, table 1), wherein the mean fiber in each of the at least two upstream media layers have an average diameter of less than 15 microns and the binder in each of the at least two upstream media layers have an average diameter greater than the media fiber and the downstream media layer has a mean pore size greater than the at least two upstream media layers (paragraph 30, 35-39, Table 1) (Table 1 under Hydraulic indicates layers 1-4 or more with varying mean pore sizes where the mean pore size of layer 1 can be more than 5 times smaller than the next three layers). Kahlbaugh does not explicitly teach the relationship between the max flow pore size and the mean flow pore size of the filter. Kahlbaugh teaches that the filter material is constructed so as to obtain an appropriate pore size, efficiency and desirable filter properties (paragraph 7, 15, 17). The max pore size is a well-known result effective variable which controls permeability, efficiency and other properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
The recitation of the filter being configured such that fuel degradation products are primarily retained in the upstream media layer and particulate contaminates are primarily retained in the downstream media layer does not provide any further structural limitations to the apparatus as it is merely a description of what the media layers are capable of in comparison to the downstream media layers. The capability of the upstream layer and downstream layer are determined by their structure, therefore, it is assumed that layers having the recited structure will inherently have the recited capabilities. The layers, and the filter, appear to be substantially the same as the prior art. Where the claimed product is identical or substantially identical in structure or composition, claimed properties are presumed inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 5-13 and 19, Kahlbaugh teaches a filter comprising a filter media comprising a first and second upstream layer, and a downstream media layer, the first and second upstream layers comprising: a media fiber (paragraph 18) and a binder fiber (paragraph 17), the binder the binder fiber having an average diameter greater than the media fiber, wherein the fiber media has a solidity of 6-7% and a compressibility of less than 10% at a pressure of 1.24 kg/cm2 (paragraph 25-27, 34-37, 83, table 1) the media fiber of the first and second upstream layers having an average diameter of less than 15 microns and the binder fiber of the first and second upstream media layers having an average diameter greater than a media fiber of the downstream media layer, the downstream media layer has a mean pore size greater than the mean pore size of the first and second upstream media layers, wherein the media fiber has an average diameter of less than 5 microns the binder fiber has an average diameter greater than 5 microns (paragraph 30, 35-40, Table 1) (Table 1 under Hydraulic indicates layers 1-4 or more with varying mean pore sizes where the mean pore size of layer 1 can be more than 5 times smaller than the next three layers). The media of Kahlbaugh is made from the same materials and by the same method disclosed by applicant and therefore will likewise have the same physical properties, i.e. compressibility. Kahlbaugh does not explicitly teach the relationship between the max flow pore size and the mean flow pore size of the filter. Kahlbaugh teaches that obtaining an appropriate pore size, efficiency and desirable filter properties (paragraph 7, 15, 17). The max pore size is a well-known result effective variable which controls permeability, efficiency and other properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
The recitation of the filter being configured such that fuel degradation products are primarily retained in the upstream media layer and particulate contaminates are primarily retained in the downstream media layer does not provide any further structural limitations to the apparatus as it is merely a description of what the media layers are capable of in comparison to the downstream media layers. The capability of the upstream layer and downstream layer are determined by their structure, therefore, it is assumed that layers having the recited structure will inherently have the recited capabilities. The layers, and the filter, appear to be substantially the same as the prior art. Where the claimed product is identical or substantially identical in structure or composition, claimed properties are presumed inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Claims 2-4, 15 and 20, Kahlbaugh further teaches the media fiber comprises glass or carbon fiber (paragraph 18, 37); the binder fiber is a bicomponent fiber (paragraph 17); and the filter media has a mean flow pore size of less than 15 microns (table 1).
Claim 16, Kahlbaugh teaches as obvious the filter of claim 1 but does not teach the mode flow pore size. Kahlbaugh teaches that obtaining an appropriate pore size, efficiency and desirable filter properties (paragraph 7, 15, 17). The mode pore size is a well-known result effective variable which controls permeability, efficiency and other properties of the filter. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 105 USPQ 233 (1955).
	Claim 17, Kahlbaugh further teaches the filter media can have an upstream portion and downstream portion with a gradient pore structure where the pores become smaller on the downstream side (paragraph 29). Kahlbaugh does not explicitly teach the relationship of the mode pore size of the upstream and downstream portions. The recitation of a mode pore size being larger on an upstream portion than a mode pore size on a downstream portion is merely a recitation of a gradient structure where the pores decrease in size from upstream to downstream. Kahlbaugh teaches this exact relationship and thus, if not inherently present in Kahlbaugh, it would have been obvious to one of ordinary skill in the art as a way to form the gradient structure disclosed in Kahlbaugh.
	Claim 18, Kahlbaugh further teaches multiple filtration media, specifically an efficiency media and a loading media (paragraph 11). Kahlbaugh also teaches that the different media have different fibrous structure (paragraph 10). The different media will inherently be placed with one upstream of the other and given the teaching that the media have different fibrous structures and that cellulose may be used in various media, Kahlbaugh teaches a first filter media upstream of a second filter media. Providing the layer with cellulose downstream of the filter media of claim 1 is certainly well within the possibilities taught by Kahlbaugh and if not explicitly taught, then at least it would be at once envisaged by one of ordinary skill in the art at the time of the invention.
	
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive.
In response to applicant's argument that Kahlbaugh does not teach how to optimize pore sizes to filter out two different classes of contaminants where one contaminant is a hard particle and the other is a larger compressible material, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the presently claimed invention has the downstream layer with a mean pore size greater than the upstream media layers and a max flow pore size 5x greater than the mean flow pore size which is a counterintuitive design. As stated in the rejection above, Kahlbaugh teaches the downstream layer having a mean pore size that is greater than the upstream media layers. While Kahlbaugh does not explicitly teach the recited relationship between the mean and max pore size the examiner submits that varying the pore size to optimize filtration performance, efficiency, flow and pressure drop across a filtration media is well-known in the art for many varied contaminants and fluid streams. Additionally, table 1 of Kahlbaugh, under Hydraulic indicates layers 1-4 or more with varying mean pore sizes where the mean pore size of layer 1 can be more than 5 times smaller than the next three layers which would suggest the maximum pore size of the filter would be 5 times greater than the mean flow pore size.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778